311 S.W.3d 390 (2010)
STATE of Missouri, Respondent,
v.
Harry J. MCNEAL, Jr., Appellant.
No. WD 69856.
Missouri Court of Appeals, Western District.
June 8, 2010.
Frederick J. Ernst, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before LISA WHITE HARDWICK, P.J., JAMES M. SMART, JR., and ALOK AHUJA, JJ.

Order
PER CURIAM:
Harry McNeal appeals his conviction and sentence for the felony of forcible rape. He complains on appeal about the police destruction of evidence that he alleges was "potentially exculpatory," and about references by the State during the sentencing phase of his trial to alleged prior crimes. Affirmed. Rule 30.25(b).